DECISION and ORDER
MYRON L. GORDON, District Judge.
The defendant has moved for dismissal of the indictment. He urges that compliance with the federal statutes would require him to waive his fifth amendment right not to incriminate himself.
The indictment charges him with transferring a certain firearm in violation of 26 U.S.C. §§ 5812, 5861(e) and 5871. Mr. Young urges that he would be subject to prosecution by Wisconsin authorities under § 164.01(1), Wis.Stats. (1969), if he had complied with the federal statutes.
In my opinion there is no merit to the defendant’s motion. I considered a closely related claim in United States v. Puntillo, 332 F.Supp. 110, 111 (E.D.Wis.1971). See also United States v. Freed, 401 U.S. 601, 604, 91 S.Ct. 1112, 28 L.Ed. 2d 356 (1971). I reject the defendant’s claim that he is “boxed in” by the interplay of the state and federal statutes.
Therefore, it is ordered that the defendant’s motion to dismiss be and hereby is denied.